Name: Council Regulation (EC) No 3668/93 of 20 December 1993 extending into 1994 the application of Regulation (EEC) No 3917/92 applying generalized tariff preferences for 1994 in respect of certain products originating in developing countries, and adding to the list of beneficiaries of such preferences
 Type: Regulation
 Subject Matter: economic conditions;  trade policy;  United Nations
 Date Published: nan

 31 . 12. 93No L 338/22 Official Journal of the European Communities COUNCIL REGULATION (EC) No 3668/93 of 20 December 1993 extending into 1994 the application of Regulation (EEC) No 3917/92 applying generalized tariff preferences for 1994 in respect of certain products originating in developing countries, and adding to the list of beneficiaries of such preferences Whereas Regulation (EEC) No 3917/92 extending into 1993 the application of Regulations (EEC) No 3831 /90, (EEC) No 3832/90 , (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 , as last amended by Regulation (EC) No 3667/93 (3), applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries and adding to the list of beneficiaries of such preferences, applies until 31 December 1993, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3917/92 applying generalized tariff preferences in respect of certain products originating in developing countries shall apply mutatis mutandis from 1 January 1994 to 30 June 1994. References in the Regulation mentioned in the first subparagraph to specific dates in 1992, 1993 or 1994 shall be taken to refer to the same dates in 1993, 1994 or 1995 respectively. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, in accordance with the offer it made within the United Nations Conference on Trade and Development (UNCTAD), the European Union introduced generalized tariff preferences in 1971 for finished and semi-finished industrial products, textile products and some agricultural products from developing countries ; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in im ­ proving access for the developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was agreed at that session that the objectives of the generalized system of preferences would not be fully achieved by the end of 1980, and that it should consequently be extended beyond the initial period, an overall review of the system having started in 1990 ; Whereas progress on the review of the system is not suffi ­ cient for the setting-up of a scheme based on new guide ­ lines to be envisaged as from 1 January 1994 ; whereas, however, completion of the review is expected during 1994 ; Whereas, pending the outcome of the review, the provi ­ sions of Council Regulation (EEC) No 3917/92 (2) on the application of generalized tariff preferences in 1993 should be temporarily renewed from 1 January 1994 to 30 June 1994, the amounts of the preferential limits to be laid down for the first six months of 1994 corresponding to half the amounts laid down for the annual period of 1993 ; Whereas the arrangements provided for in this Regulation will be automatically extended until 31 December 1994 if the Council has not adopted a scheme based on new guidelines by 15 June 1994 ; Article 2 The volume of the preferential amounts for the six-month period to 30 June 1994 shall correspond to half the annual volume of the corresponding amounts set for 1993 . Article 3 The amendments to CN codes indicated in the Annex to this Regulation shall apply from 1 January 1994. Article 4 In Regulations (EEC) No 3831 /90, (EEC) No 3832/90, (EEC) No 3833/90 and (EEC) No 3834/90, all references to Regulation (EEC) No 693/88 shall be replaced by a reference to Articles 66 to 97 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (') Opinion delivered on 17 December 1993 (not yet published in the Official Journal). (2) OJ No L 396, 31 . 12. 1992, p. 1 . (3) See page 1 of this Official Journal . (4) OJ No L 253, 11 . 10 . 1993, p. 1 . 31 . 12. 93 Official Journal of the European Communities No L 338/23 Article 5 This Regulation shall be automatically extended until 31 December 1994 if the Council has not adopted the new generalized tariff preference arrangements by 15 June 1994. The volume of the preferential amounts for the six-month period to 31 December 1994 shall correspond to half the annual volume of the corresponding amounts set for 1993 . Any quantities still unused at 30 June 1994 out of the fixed preferential amounts and ceilings which did not fall within two half-yearly volumes in 1993 may be added to imports carried out up to 31 December 1994. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1993 . For the Council The President W. CLAES No L 338/24 Official Journal of the European Communities 31 . 12. 93 ANNEX A. Amendments to the Annexes to Regulation (EEC No 3831/90 Annex I, column 2, Order No 10.0410 :  for : 3103 10 00  read : 3103 10 Annex I, column 2, Order No 10.0465 :  for : ex 3920 62 00  read : ex 3920 62 10 ex 3920 62 90 Annex I, column 2, Order No 10.0850 :  for : 7222 20 91 7222 20 99  read : 7222 20 21 7222 20 29 7222 20 31 7222 20 39 7222 20 81 7222 20 89 Annex I, column 2, Order No 10.1010 :  for : 8471 92 90  read : 8471 92 20 8471 92 40 8471 92 80  delete : 8471 99 30  for : 8471 99 99  read : 8471 99 80 Annex I, column 2, Order No 10.1096 :  for : 8540 12 10 8540 12 30  read : ex 8540 12 00 Annex I, column 2, Order No 10.217 :  for : 9401 90  read : 9401 90 30 9401 90 80 Annex I, column 2, Order No 10.227 :  for : 9403 40 00  read : 9403 40 Annex II, first column :  for : 7202 41 90  read : 7202 41 91 7202 41 99 B. Amendments to the Annexes to Regulation (EEC) No 3832/90 Annex I, column 3, Order No 40.0180 :  for : 6207 91 00  read : 6207 91  for : 6208 91 00  read : 6208 91 11 6208 91 19 Annex I, column 3, Order No 40.0240 :  for : 6107 91 00  read : 6107 91  for : 6108 91 00  read : 6108 91 Annex I, column 3, Order No 42.1360 :  for : 5007 20 10  read : 5007 20 11 5007 20 19 2. Amendments to the Annexes to Regulation (EEC) No 3833/90 Annex II, column 2, Order No 52.0700 :  for : 0604 91 10 0604 91 90  read : 0604 91 Annex II, column 2, Order No 52.0820 :  for : ex 0710 80 90  read : ex 0710 80 95 Annex II, column 2, Order No 52.2430 :  for : ex 1604 20 90  read : 1604 20 05 ex 1604 20 90 Annex II, column 2, Order No 52.2460 :  for : 1605 10 00 ex 1605 20 00 1605 30 00 1605 40 00 ex 1605 90 10  read : 1605 10 00 ex 160520 10 ex 1605 20 91 ex 1605 20 99 1605 30 00 1605 40 00 1605 90 11 1605 90 19 pit 1 &lt;; qn  ¢ 31 . 12. 93 Official Journal of the European Communities No L 338/25 Annex II, column 2, Order No 52.2810 :  for : ex 2005 90 90 ex 2005 90 90  read : ex 2005 90 80 ex 2005 90 80 Annex II, column 2, Order No 52.2880 :  for : ex 2007 10 10 ex 2005 99 59  read : ex 2007 10 10 ex 2007 99 58 Annex II, column 2, Order No 52.2890 :  for : ex 2007 99 90  read : ex 2007 99 99 Annex II, column 2, Order No 52.3410 :  for : ex 2009 80 80 ex 2009 80 80  read : ex 2009 80 82 ex 2009 80 81 ex 2009 80 82 Annex II, column 2, Order No 52.3440 :  for : 2009 80 95 ex 2009 80 99 ex 2009 80 99  read : 2009 80 95 ex 2009 80 98 2009 80 96 ex 2009 80 98 Annex II, column 2, Order No 52.3650 :  for : 2104 10 00  read : 2104 10 Annex II, column 2, Order No 52.3710 :  for : ex 2208 90 51  read : ex 2208 90 48 Annex II, column 2, Order No 52.3720 :  for : ex 2208 90 53  read : ex 2208 90 58 Annex II, column 2, Order No 52.3780 :  for : 2309 90 91 2309 90 99  read : 2309 90 91 2309 90 93 2309 90 98 Annex II, column 2, Order No 52.3810 :  for : 2403 10 00  read : 2403 10 Annex IV, column 2, Order No 57.0960 :  for : 2309 10 90 2309 90 10 2309 90 91 2309 90 99  read : 2309 10 90 2309 90 10 2309 90 91 2309 90 93 2309 90 98 D. Amendments to the Annex to Regulation (EEC) No 3835/90 Annex, column 2, Order No 58.0960 :  for : 2309 10 90 2309 90 10 2309 90 91 2309 90 99  read : 2309 10 90 2309 90 10 2309 90 91 2309 90 93 2309 90 98